Citation Nr: 1521505	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine (hereinafter, "lumbar spine disorder") prior to June 14, 2012; and to a rating in excess of 20 percent thereafter; as well as a rating in excess of 10 percent for associated radiculopathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for service-connected chronic cervical strain (hereinafter, "cervical spine disorder") prior to June 14, 2012; and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for service-connected chronic bilateral foot pain secondary to pes planus.

4.  Entitlement to a rating in excess of 20 percent for service-connected bursitis left shoulder with arthritis and impingement syndrome (hereinafter, "left shoulder disorder").

5.  Entitlement to a rating in excess of 30 percent for service-connected mood disorder with major depressive like features prior to August 30, 2010; and to a rating in excess of 50 percent thereafter.   

6.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Monte Phillips, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated in August 2010 and December 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board acknowledges that the Veteran has been assigned various increased ratings for the service-connected disabilities throughout the pendency of this case.  However, as higher ratings are still possible, these claims remain in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has construed the issues on the title page to reflect this development.

The Board also observes the Veteran had originally requested a hearing before a Veterans Law Judge (VLJ) as part of his appeal.  However, he withdrew his hearing request via an April 2013 statement.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's migraine headaches claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record reflects the Veteran's service-connected lumbar spine, cervical spine, feet, and left shoulder disabilities have been consistently manifested by complaints of pain throughout the pendency of this case.

2.  Prior to June 14, 2012, the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by forward flexion of 60 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  From June 14, 2012, the Veteran's service-connected lumbar spine disorder has not been manifested by forward flexion of 30 degrees or less; or ankylosis.

4.  The preponderance of the evidence is against a finding the Veteran's service-connected lumbar spine disorder is manifested by period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician; i.e., incapacitating episodes as defined by VA regulation.

5.  The record reflects the Veteran does not have neurologic impairment associated with his service-connected lumbar spine disorder other than the already separately evaluated radiculopathy of the right lower extremity.

6.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's right lower extremity radiculopathy is manifested by moderate incomplete paralysis.  

7.  Prior to June 14, 2012, the Veteran's cervical spine disorder was not manifested by forward flexion of 30 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

8.  From June 14, 2012, the Veteran's service-connected cervical spine disorder has not been manifested by forward flexion of 15 degrees or less; or ankylosis.

9.  The Veteran's cervical spine disorder is not manifested by associated neurologic impairment.

10.  The Veteran's service-connected chronic bilateral foot pain is not manifested by severe manifestations of pes planus, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.

11.  The Veteran is right-handed, making his left shoulder the minor upper extremity.

12.  The Veteran's service-connected left shoulder is not manifested by motion limited to 25 degrees from the side or less.

13.  The record consistently reflects the Veteran's service-connected mood disorder has been manifested by depressed mood; anxiety, suspiciousness; and chronic sleep impairment.

14.  Prior to August 30, 2010, the Veteran's service-connected mood disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

15.  From August 30, 2010, the Veteran's service-connected mood disorder has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

16.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure of predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected lumbar spine disorder prior to June 14, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2014).

2.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disorder from June 14, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2014).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity (associated with service connected lumbar spine disorder) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a rating in excess of 10 percent for service-connected cervical spine disorder prior to June 14, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2014).

5.  The criteria for a rating in excess of 20 percent for service- connected cervical spine disorder from June 14, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2014).

6.  The criteria for a rating in excess of 10 percent for service-connected chronic bilateral foot pain secondary to pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.

7.  The criteria for a rating in excess of 20 percent for service-connected left shoulder disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5201 (2014).

8.  The criteria for a rating in excess of 30 percent for service-connected mood disorder with major depressive like features prior to August 30, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9435 (2014).

9.  The criteria for a rating in excess of 50 percent for service-connected mood disorder with major depressive like features prior to August 30, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9435 (2014).

10.  The criteria for a rating in excess of 10 percent for service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2010, which is clearly prior to the August 2010 rating decision that initially adjudicated his present increased rating claims.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  Various records were obtained in conjunction with this case, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence which documents symptoms of his service-connected disabilities that are not demonstrated by the evidence already of record.  As detailed in the Introduction, he withdrew his request for a hearing before a member of the Board.  Moreover, as detailed below, he was accorded VA medical examinations in April 2010, June 2010, July 2010 and June 2012 which included findings as to the symptomatology of his service-connected disabilities that are the subject of this appeal.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated any of the disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

II.  General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, the record reflects the Veteran's service-connected lumbar spine, cervical spine, foot disorder, and left shoulder disorder are all manifested by complaints of pain.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be taken into account when evaluating these disabilities.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings over the course of an appeal.  

III.  Lumbar and Cervical Spines

Legal Criteria - Lumbar and Cervical Spines

Diagnostic Codes 5235 to 5243 provide that spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the cervical spine is 340 degrees. 

The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455  (Aug. 27, 2003).


Analysis - Lumbar Spine

With respect to the service-connected lumbar spine disorder, the Board finds that prior to June 14, 2012, the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by forward flexion of 60 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the April 2010 VA examination had forward flexion to 75 degrees, with pain between 60-75 degrees; extension to 25 degrees of extension, with pain between 20-25 degrees; right and left lateral bending to 25 degrees, with pain between 20-25 degrees; as well as left and right lateral rotation to 30 degrees without pain.  Moreover, there was no change with repetitive testing.  The examiner acknowledged, in regard to all of the joints evaluated on this examination, that it was "conceivable" that pain could worsen and further limit function but it was not feasible to express this in terms of additional loss of motion as these matters cannot be determined with any degree of medical certainty.  In addition, the examiner noted mild tenderness to palpation over the lower lumbar spine and paraspinal muscles, but stated that alignment appeared normal; i.e, there was no evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was also no evidence of abnormal gait on this examination.  Further, none of the other evidence of record for the pertinent period demonstrates findings consistent with a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to June 14, 2012.

The Board also finds that, from June 14, 2012, the Veteran's service-connected lumbar spine disorder has not been manifested by forward flexion of 30 degrees or less; or ankylosis.  For example, the June 2012 VA examination showed he had forward flexion to 50 degrees, with pain beginning at 30 degrees.  There was no change after repetitive motion testing.  Moreover, there was no indication of ankylosis on this examination, or the other evidence on file for this period.  Additionally, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, the aforementioned forward flexion findings clearly reflect the Veteran does not have immobility and/or consolidation of the lumbar spine.  Therefore, he is not entitled to a rating in excess of 20 percent during this period under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in this case.  Under this Formula, an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

The Board acknowledges that the Veteran reported at the April 2010 VA examination that his physician had prescribed a week of bedrest due to his lumbar spine.  In addition, the June 2012 VA examiner indicated the Veteran did experience incapacitating episodes, and that they had a duration of at least 6 weeks during the past 12 months.  However, a thorough review of the other evidence of record does not actually demonstrate the Veteran's service-connected lumbar spine disorder has been manifested by period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician; i.e., incapacitating episodes as defined by VA regulation.  Therefore, the Board finds the preponderance of the evidence is against evaluating the service-connected lumbar spine disorder under this Formula.

The Board further observes that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated neurologic abnormalities, including but not limited to bowel or bladder involvement, are to be rated separately under the appropriate Diagnostic Code.  In this case, the record reflects the Veteran does not have neurologic impairment associated with his service-connected lumbar spine disorder other than the already separately evaluated radiculopathy of the right lower extremity.  In pertinent part, there was no indication of any such impairment on the April 2010 VA examination; and the June 2012 VA examination explicitly found there was no such abnormality other than the aforementioned radiculopathy.

With respect to the radiculopathy of the right lower extremity, the Board observes that it has been rated as analogous to impairment of the sciatic nerve, which is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, the Board finds the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's right lower extremity radiculopathy is manifested by moderate incomplete paralysis.  There is no indication of any such impairment, or radiculopathy at all, on the April 2010 VA examination.  Although the June 2012 VA examination did find the Veteran had moderate intermittent pain due to his right radiculopathy, he did not have constant pain.  Further, there was no evidence of numbness, paresthesias and/or dysesthesias due to the radiculopathy.  Moreover, the VA examiner described the overall impairment of the Veteran's radiculopathy as mild.  While the Board is not bound by this description, it, as well as the documented examination findings, reflects little or no functional impairment due to the radiculopathy.  Based on the foregoing, the Board finds that the impairment attributable to the Veteran's right lower extremity radiculopathy is adequately reflected by the current schedular rating of 10 percent under Diagnostic Code 8520; and that he does not meet or nearly approximate the schedular criteria for a rating in excess thereof.

Analysis - Cervical Spine

The Board finds that, prior to June 14, 2012, the Veteran's cervical spine disorder was not manifested by forward flexion of 30 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the April 2010 VA examination showed forward flexion to 50 degrees, with pain between 40-50 degrees.  There was no change with repetitive testing.  The Board also reiterates that the examiner stated it was "conceivable" that pain could worsen and further limit function but it was not feasible to express this in terms of additional loss of motion as these matters cannot be determined with any degree of medical certainty.  Moreover, his cervical spine alignment was noted as being well maintained; i.e., there was no evidence of abnormal spinal contour.  The Board also reiterates there was no evidence of abnormal gait on this examination.  Further, nothing in the other evidence of record reflects the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for this period even when taking into account his complaints of pain.

The Board further finds that from June 14, 2012, the Veteran's service-connected cervical spine disorder has not been manifested by forward flexion of 15 degrees or less; or ankylosis.  For example, the June 2012 VA examination reflects the Veteran initially demonstrated forward flexion to 20 degrees, with pain at 10 degrees.  After repetitive testing, he actually had forward flexion to 25 degrees, with pain at 15 degrees.  In other words, he actually showed greater range of motion with repetitive testing.  The Board also notes there was no findings of ankylosis, and that the aforementioned forward flexion findings do not demonstrate immobility and/or consolidation of this spine.  Therefore, a rating in excess of 20 percent is not warranted for this period.

The Board also notes that there is no indication of any neurologic impairment associated with the Veteran's service-connected cervical spine disorder.  In fact, the June 2012 VA examination explicitly found he did not have any such impairment.  Therefore, he is not entitled to a separate rating for such impairment pursuant to Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.

The Board further notes that there is no indication that the service-connected cervical spine disorder warrants consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

IV.  Bilateral Foot Pain/Pes Planus

Legal Criteria

Bilateral pes planus is evaluated pursuant to criteria set forth at 38 C.F.R. § 4.71a  , Diagnostic Code 5276.  Mild symptoms which are relieved by a built-up shoe or arch supports will be rated as noncompensable disabling.  Where symptoms are moderate, with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating will be granted.  Severe manifestations, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities will be granted a 30 percent rating.  Pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, none of which are improved by orthopedic shoes or appliances, will be awarded a 50 percent rating.

Analysis

The Board acknowledges that the Veteran experiences bilateral foot pain due to his service-connected disability.  Nevertheless, the record does not reflect he has experienced severe manifestations of pes planus, such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.  For example, the April 2010 VA examination reflects both feet had dorsiflexion to 10 degrees, and plantar flexion to 35 degrees, without pain.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  As such, these findings appear consistent with moderate as opposed to severe impairment.  Moreover, the examiner found there was only mild pes planus deformity of both feet, which does not indicate the type of severe manifestations for a higher rating.  The skin of both feet was intact without erythema or ecchymosis; and there were no skin changes or callus sites on standing.

The more recent June 2012 VA examination noted the Veteran did have pain on use of the feet, but he did not have pain on manipulation of the feet.  Further, the examiner found no evidence of swelling or characteristic callosities of the feet.  The examiner also found no evidence of marked deformity of either foot.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for this service-connected disability.

V.  Left Shoulder

Legal Criteria

Bursitis is rated, as degenerative arthritis, on the basis of limitation of motion of the affected parts.  38 C.F.R. § 4.171a, Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  That rating will not be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a.

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's right shoulder is considered the major upper extremity, and his service-connected left shoulder is the minor upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a. 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

Analysis

In this case, the record does not reflect the Veteran's service-connected left shoulder is manifested by motion limited to 25 degrees from the side or less.  For example, the April 2010 VA examination showed the left shoulder had abduction to 130 degrees, with pain between 100-130 degrees; forward flexion to 150 degrees, with pain between 100-150 degrees; as well as external and internal rotation to 85 degrees, with pain between 75-85 degrees.  There was no change with repetitive testing.  The Board also reiterates that the examiner stated it was "conceivable" that pain could worsen and further limit function but it was not feasible to express this in terms of additional loss of motion as these matters cannot be determined with any degree of medical certainty.  

The more recent June 2012 VA examination showed flexion to 170 degrees, with pain at 100 degrees; abduction to 110 degrees, with pain at 80 degrees.  Further, there was no change with repetitive testing.

Nothing in the other evidence of record reflects the Veteran had limitation of left shoulder motion to the extent necessary for a rating in excess of 20 percent under Diagnostic Code 5201.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected left shoulder disorder, even when taking into account his complaints of pain.

VI.  Mood Disorder

Legal Criteria

The Veteran's service-connected mood disorder is evaluated under Diagnostic Code 9435 which provides that it is to be evaluated pursuant to the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

Analysis

Initially, the Board observes the record consistently reflects the Veteran's service-connected mood disorder has been manifested by depressed mood; anxiety, suspiciousness; and chronic sleep impairment.  As detailed above, such symptomatology is associated with the criteria for a 30 percent rating and does not generally warrant consideration of a rating in excess thereof.

The Board further finds that, prior to August 30, 2010, the Veteran's service-connected mood disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  

The Board observes that treatment records dated in May 2010 note the Veteran's affect was full and congruent; and the July 2010 VA examination found his affect to be appropriate.  His speech was found to be of normal rate and rhythm in May 2010; and unremarkable on the July 2010 VA examination.  There was also no indication of panic attacks in the treatment records.  In fact, the July 2010 VA examination explicitly found he had no panic attacks.  Although there is reference to some memory problems in the treatment records, the July 2010 VA examination found his remote, recent, and immediate memory to all be normal.  As such, the record indicates no more than mild memory loss during this period, which is consistent with the current 30 percent evaluation.  His judgment and insight were found to be good in May 2010; and the July 2010 VA examination noted he understood the outcome of behavior.  The July 2010 VA examination also found the Veteran had above average intelligence; that he was able to interpret proverbs appropriately; he had no obsessive/ritualistic behavior; and had no problems with activities of daily living.  These findings are against his mood disorder being manifested by difficulty in understanding complex commands; or impaired abstract thinking.  The only disturbances of motivation and mood appear to be the already acknowledged depressed mood, which is associated with the criteria for a 30 percent rating.

In addition to the foregoing, the July 2010 VA examination noted the Veteran was employed in a full-time capacity as a supervisor of 100 employees.  The examiner also stated that the Veteran's occupational and social impairment was best described as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is the level of such impairment associated with the current 30 percent rating for this period.  The examiner also stated that the Veteran did not have reduced reliability and productivity due to his mood disorder symptoms.

Also of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, treatment records dated in March 2010 and May 2010 assigned a GAF of 60, while the July 2010 VA examination assigned a GAF of 55.  Scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id. at 242; see also 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM), for rating purposes).

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected mood disorder prior to August 30, 2010.

The Board also find that from August 30, 2010, the Veteran's service-connected mood disorder has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

In pertinent part, the June 2012 VA examiner found the mood disorder was manifested by depressed mood, anxiety, suspiciousness, and chronic sleep impairment which have already been noted as being associated with a 30 percent rating.  The examiner also found the mood disorder was manifested by disturbances of motivation and mood; as well as difficulty in establishing and maintaining effective work and social relationships.  Such symptomatology is generally associated with the criteria for a 50 percent rating.  The examine also indicated the Veteran did have anger issues, but did not indicate it had resulted in the type of impaired impulse control associated with the next higher rating of 70 percent.

The Board acknowledges the June 2012 VA examiner found symptomatology that is generally associated with a 70 percent rating to include difficulty in adapting to stressful circumstances including work or a worklike setting; inability to establish and maintain effective relationships; and suicidal ideation.  In accord with Mauerhan, supra, and Vazquez-Claudio, supra, the Board must consider whether these symptoms have resulted in the level of occupational and social impairment so as to warrant a rating in excess of 50 percent for the pertinent period.  In this regard, while the Veteran did undergo a period of psychiatric hospitalization from August to September 2010 where his GAF on admission was 25, his GAF was 60 on discharge.  The June 2012 VA examination also assigned a GAF of 55.  Treatment records dated in June 2012 and February 2013 show a GAF of 50.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  In short, the Veteran has generally been assigned GAF scores that reflect moderate to serious occupational and social impairment during the period, which the Board finds is consistent with the current 50 percent evaluation.  Moreover, the June 2012 VA examiner reported the Veteran's level of occupational and social impairment was best characterized by reduced reliability and productivity, which is consistent with the 50 percent evaluation.  The June 2012 VA examiner also indicated that the Veteran's character pathology was the root of his occupational and social problems, and this would not be related to his military service.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent for his service-connected mood disorder for the period from August 30, 2010.






VII.  Hypertension

Legal Criteria

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104. 

Analysis

In this case, the Veteran's service-connected hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  The Board acknowledges the Veteran did have a blood pressure reading of 201/113 (systolic/diastolic) in treatment records dated in April 2010.  However, this reading appears to be an abnormality, and does not reflect the predominant blood pressure readings during the pendency of this case.  For example, treatment records dated in December 2009 show a blood pressure reading of 189/99; and 114/70 in June 2010.  Further, the July 2010 VA examination noted blood pressure readings of 128/78 (systolic/diastolic), 124/72, and 126/74.  Records dated in February 2011 note a blood pressure reading of 148/92.  In addition, the more recent June 2012 VA examination noted blood pressure readings of 135/69, 131/71, and 126/74.  None of the other evidence of record reflect the predominant type of blood pressure readings that would warrant a rating in excess of 10 percent under Diagnostic Code 7101.

VIII.  Other Considerations

For the reasons stated above, the Board denied the Veteran's increased rating claims.  In making these determinations, the Board notes that it took into account the possibility of additional "staged" rating(s) pursuant to Hart, supra.  The Board also took into account the Veteran's complaints of pain, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 when evaluating the lumbar spine, cervical spine, feet, and left shoulder.  However, a thorough review of the record does not demonstrate any distinctive period(s) where any of these disabilities met or nearly approximated the criteria for ratings in excess of those already in effect, even when taking into account the complaints of pain for the applicable joints.  Therefore, the preponderance of the evidence is against the assignment of increased schedular ratings.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology associated with the service-connected disabilities that are the focus of this case.  For example, the Veteran's service-connected lumbar spine, cervical spine, feet, and left shoulder are primarily manifested by pain and resulting functional impairment to include limitation of motion.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board must consider the impairment attributable pain when evaluating the appropriate schedular rating.  Therefore, to consider such impairment as the basis for an extraschedular rating would be in violation of the prohibition against pyramiding under 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14; i.e., the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology.

In regard to the service-connected mood disorder, the Board notes that by its own terms the schedular criteria is not limited to the symptoms mentioned in the rating schedule.  As detailed above, to the extent the symptomatology of the Veteran's mood disorder was not specifically referenced in the rating criteria, the Board took into account the affect all of his symptoms have upon his functional ability particularly the extent of occupational and social impairment.  

Finally, the Board observes that there does not appear to be any symptomatology associated with the Veteran's service-connected hypertension that is not addressed by the schedular criteria.

In view of the foregoing, the Board finds the applicable rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities in this case, and referral for consideration of extraschedular rating for the disability itself is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, entitlement to a TDIU was explicitly denied by a February 2013 rating decision, and the Veteran did not appeal nor does it appear he contends such a claim should be considered as part of this appeal.  Consequently, no further discussion of entitlement to a TDIU is warranted based upon the facts of this case.



ORDER

A rating in excess of 10 percent for service-connected lumbar spine disorder prior to June 14, 2012, is denied.

A rating in excess of 20 percent for service-connected lumbar spine disorder from June 14, 2012, is denied.

A rating in excess of 10 percent for radiculopathy of the right lower extremity (associated with service connected lumbar spine disorder) is denied.

A rating in excess of 10 percent for service- connected cervical spine disorder prior to June 14, 2012, is denied.

A rating in excess of 20 percent for service- connected cervical spine disorder from June 14, 2012, is denied.

A rating in excess of 10 percent for service-connected chronic bilateral foot pain secondary to pes planus is denied.

A rating in excess of 20 percent for service-connected left shoulder disorder is denied.

A rating in excess of 30 percent for service-connected mood disorder with major depressive like features prior to August 30, 2010, is denied.

A rating in excess of 50 percent for service-connected mood disorder with major depressive like features prior to August 30, 2010, is denied.

A rating in excess of 10 percent for service-connected hypertension is denied.  




REMAND

The record reflects that a December 2014 rating decision found new and material evidence had not been received to reopen a claim of entitlement to service connection for migraine headaches (also claimed as headaches).  A timely Notice of Disagreement (NOD) was subsequently submitted to that decision in January 2015.  Although the RO acknowledged receipt of the NOD via correspondence dated in March 2015, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on this claim.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  ( Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case (SOC) as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, and advise him of the time period in which to perfect an appeal as to this issue.

The case should then be returned to the Board for further appellate consideration, if an appeal is perfected.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


